                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

 JAMES MALLORY,                                  )
                                                 )
        Plaintiff,                               )       Civil Action No. 5: 20-065-DCR
                                                 )
 v.                                              )
                                                 )
 SGT. BURTON, et al.,                            )        MEMORANDUM OPINION
                                                 )            AND ORDER
        Defendants.                              )
                                                 )

                                      *** *** *** ***

       Plaintiff James Mallory is a pretrial detainee currently confined at the Fayette County

Detention Center (“FCDC”) in Lexington, Kentucky. Proceeding without an attorney, Mallory

has filed a civil rights action against prison officials pursuant to 42 U.S.C. § 1983. [Record

No. 1] The Court granted Mallory’s motion to proceed without prepayment of the filing fee

by separate Order. [Record No. 10]

       The Court now conducts a preliminary review of Mallory’s Complaint because he has

been granted permission to pay the filing fee in installments and because he asserts claims

against government officials. 28 U.S.C. §§ 1915(e)(2), 1915A. A district court must dismiss

any claim that is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief from a defendant who is immune from such relief. Hill v. Lappin,

630 F.3d 468, 470-71 (6th Cir. 2010). The Court evaluates Mallory’s Complaint under a more

lenient standard because he is not represented by an attorney. Erickson v. Pardus, 551 U.S.

89, 94 (2007); Burton v. Jones, 321 F.3d 569, 573 (6th Cir. 2003).



                                               -1-
       At this stage, the Court accepts the plaintiff’s factual allegations as true, and his legal

claims are liberally construed in his favor. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-

56 (2007). However, the principles requiring generous construction of pro se pleadings are

not without limits. Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); Wilson v. Lexington

Fayette Urban County Government, No. 07-cv-95-KSF, 2007 WL 1136743 (E.D. Ky. April

16, 2007). A Complaint must set forth claims in a clear and concise manner, and must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Hill v. Lappin, 630 F.3d 468, 470 (6th Cir.

2010). See also Fed. R. Civ. P. 8. In addition, “a plaintiff’s obligation to provide the ‘grounds’

of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic

recitation of a cause of action’s elements will not do.” Twombly, 550 U.S. at 555.

       The allegations contained in Mallory’s Complaint are set forth in a somewhat rambling

and disjointed narrative and are not entirely clear. However, from what the Court is able to

ascertain, Mallory first alleges that on February 5, 2020, Defendant Sgt. Burton (identified as

“Sgt. Burton 3rd Shift”) “illegally” woke him up and handcuffed him so tight that his wrists

began to turn purple and blue. [Record No. 1] After Mallory sought for a nurse, Sgt. Burton

would not allow the responding nurse to give Mallory medication for pain. [Id.]

       The remainder of Mallory’s Complaint lodges various other claims of general

harassment by Burton, including assertions Burton refused to get an audio camera; threw away

numerous legal documents; refused to take Mallory to (F) Unit after Mallory requested 20

times; searched Mallory’s cell; threatened to throw Mallory into the “hole” for months; told

Mallory to stop sleeping with his mattress on the ground; and stated that he was going to treat

Mallory like “Django,” (a reference to a slave in a movie). [Id.] He also claims that, after
                                               -2-
Mallory requested to call his attorney, Burton falsely claimed that Mallory’s phone call was

not to Mallory’s lawyer in an attempt to improperly impose two weeks of phone restrictions

on him. [Id.] Mallory further claims that he has asked to speak to FCDC Director Steve Haney

and Assistant Director Mike Harold Byrne, but they will not respond to his grievances. [Id.]

Claiming that these circumstances constitute “cruel and unusual punishment” and that Burton

has used “retaliation tactics” against him, Mallory has filed this lawsuit against Burton, Haney

and Byrne in their official and individual capacities. [Id.]

       Although Mallory does not specify the constitutional provisions that he claims have

been violated, the Court will liberally construe his references to retaliation and “cruel and

unusual punishment” to implicate the First and Eighth Amendments. However, his claims

against the Defendants in their respective official capacities will be dismissed. An “official

capacity” claim against a government official is not a claim against the officer arising out of

his conduct as an employee of the government but is actually a claim directly against the

governmental agency which employs him. Lambert v. Hartman, 517 F.3d 433, 439-40 (6th

Cir. 2008); Alkire v. Irving, 330 F.3d 802, 810 (6th Cir. 2003) (“While personal-capacity suits

seek to impose personal liability upon a government official for actions he takes under color

of state law, individuals sued in their official capacities stand in the shoes of the entity they

represent.”) (internal quotation marks omitted). Thus, to the extent that Mallory seeks to bring

claims against the defendants in their “official” capacities as employees of the Lexington-

Fayette Urban County Government (“LFUCG”), such claims are construed as civil rights

claims against the LFUCG.

       But Mallory does not assert that any of the Defendants’ actions were taken pursuant to

an established policy of the LFUCG.       Because a county or municipal government is only
                                               -3-
responsible under § 1983 when its employees cause injury by carrying out the county’s formal

policies or practices, Monell v. Dept. of Social Services, 436 U.S. 658, 694 (1978), a plaintiff

must specify the county policy or custom which he alleges caused his injury. Paige v. Coyner,

614 F.3d 273, 284 (6th Cir. 2010). Mallory points to no such policy in his Complaint; thus,

these claims will be dismissed for failure to state a claim. Id.; Bright v. Gallia County, Ohio,

753 F.3d 639, 660 (6th Cir. 2014) (“To establish municipal liability pursuant to § 1983, a

plaintiff must allege an unconstitutional action that ‘implements or executes a policy statement,

ordinance, regulation, or decision officially adopted and promulgated by that body’s officers’

or a ‘constitutional deprivation [] visited pursuant to governmental custom even though such

a custom has not received formal approval through the body’s official decisionmaking

channels.’”); Brown v. Cuyahoga County, Ohio, 517 F. App’x 431, 436 (6th Cir. 2013).

       Turning to Mallory’s claims against the defendants in their individual capacities, the

Court finds that Mallory’s allegation that Burton’s treatment of Mallory was in retaliation for

grievances filed by Mallory in violation of the First Amendment requires a response before

this matter may proceed further. In addition, a response from Burton is required to Mallory’s

Eighth Amendment claim, but only to the extent that his claim is based on his allegations that,

on February 5, 2020, Burton put handcuffs on him so tight that it cut off circulation to his wrist,

then refused to let Mallory be treated by the nurse. The remainder of Mallory’s claims will be

dismissed without prejudice for failure to state a claim.

       To the extent that Mallory’s Eighth Amendment claims against Burton are based on his

allegations of Burton’s verbal harassment of Mallory, including threats to throw Mallory “in

the hole” and a discriminatory remark directed toward Mallory, “[e]xtreme deprivations are

required   to   make     out   a   conditions-of-confinement      claim”    under    the   Eighth
                                                -4-
Amendment. Hudson v. McMillian, 503 U.S. 1, 9 (1992). “Not every unpleasant experience

a prisoner might endure while incarcerated constitutes cruel and unusual punishment within

the meaning of the Eighth Amendment.” Ivey v. Wilson, 832 F.2d 950, 955 (6th

Cir.1987). Indeed, it is well-established that verbal abuse or general harassment by a prison

guard does not constitute cruel and unusual punishment in violation of the Eighth

Amendment. Wingo v. Tenn. Dep’t of Corr., 499 F. App’x 453, 455 (6th Cir. 2012) (“Verbal

harassment or idle threats by a state actor do not create a constitutional violation and are

insufficient to support a section 1983 claim for relief.”); Johnson v. Unknown Dellatifa, 357

F.3d 539, 546 (6th Cir. 2004) (holding harassment and verbal abuse, while “shameful and

utterly unprofessional ... [they] do not constitute the type of infliction of pain that the Eighth

Amendment prohibits”); Ivey, 832 F.2d at 955. For these reasons, Mallory’s claims that Burton

acted with general animus towards Mallory are insufficient to state an Eighth Amendment

claim.

         Moreover, to the extent that Mallory seeks relief based on his allegations of damage to

his personal property (including documents and/or photographs), claims for deprivation of

property are not actionable under § 1983. A plaintiff does not allege a viable due process claim

based on either the negligent deprivation of personal property, see Parratt v. Taylor, 451 U.S.

527, 543-44 (1981), overruled in part by Daniels v. Williams, 474 U.S. 327, 328 (1986), or the

intentional but unauthorized, deprivation of property, see Zinermon v. Burch, 494 U.S. 113,

127 (1990), unless state court remedies are inadequate to redress the wrong. See Hudson v.

Palmer, 468 U.S. 517, 531-33 (1984); Geiger v. Prison Realty Trust, Inc., 13 F. App’x 313,

315-16 (6th Cir. 2001) (finding that the prisoner failed to allege a due process claim based on

the alleged theft of his personal property where he did not demonstrate that his state court
                                               -5-
remedies were inadequate). To assert such a claim, the plaintiff must both plead and prove

that state remedies for redressing the wrong are inadequate. See Hahn v. Star Bank, 190 F.3d

708, 716 (6th Cir. 1999). Here, Mallory has failed to allege that available state remedies are

inadequate to redress his property deprivation. Thus, this claim based on these allegations will

be dismissed. See Meadows v. Gibson, 855 F.Supp. 223, 225 (W.D. Tenn. 1994)(dismissing

such a claim as frivolous).

       To the extent that Mallory’s allegation that Burton threw away Mallory’s legal

documents suggest an attempt to assert a First Amendment claim based on the interference

with his access to the courts, Mallory’s allegations are insufficient to state a claim. To state a

claim for denial of access to the courts, a plaintiff must show actual injury to a nonfrivolous

legal claim. Lewis v. Casey, 518 U.S. 343, 353–355 (1996). “Examples of actual prejudice

to pending or contemplated litigation include having a case dismissed, being unable to file a

complaint, and missing a court-imposed deadline.” Harbin-Bey v. Rutter, 420 F.3d 571, 578

(6th Cir. 2005). See also Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996) (“Plaintiffs

must demonstrate, for example, that the inadequacy of the prison law library or the available

legal assistance caused such actual injury as the late filing of a court document or the dismissal

of an otherwise meritorious claim.”). Here, Mallory does not describe any particular legal

claim that he was hindered or prevented from asserting because Burton allegedly threw away

Mallory’s legal documents, thus he fails to adequately allege an access-to-courts claim. Brown

v. Matauszak, 415 F. App’x 608, 612 (6th Cir. 2011) (adequate pleading of access-to-courts

claim requires allegation of actual injury to specific claim, allegation of the facts and the law

in the underlying claim, and demonstration that underlying claim was non-frivolous) (citing



                                               -6-
Christopher v. Harbury, 536 U.S. 403, 415 (2002)); Clark v. Johnston, 413 F. App’x 804, 812

(6th Cir. 2011).

       Finally, the Court will dismiss Mallory’s claims against FCDC Director Haney and

Assistant Director Byrne for failure to state a claim. Mallory alleges that the “higher officials”

(Byrne and Haney) are not doing anything to stop Mallory’s issues with Burton from

continuing and “the grievance procedures are being abuse[d].” [Record No. 1 at p. 5]

However, under 42 U.S.C. § 1983, “[g]overnment officials may not be held liable for the

unconstitutional conduct of their subordinates under a theory of respondeat superior.” Iqbal,

556 U.S. at 676; see also Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984). A plaintiff

must “plead that each Government-official defendant, through the official's own official

actions, violated the Constitution.” Iqbal, 556 U.S. at 676. Thus, for a supervisor to be held

liable under § 1983, he or she must have personal involvement in the alleged unconstitutional

conduct in order to be held liable for the conduct about which the plaintiff complains. Shehee

v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). The mere fact that a defendant acted in a

supervisory capacity is not enough: respondeat superior (vicarious liability) is not an available

theory of liability in a § 1983 action. Polk County v. Dodson, 454 U.S. 312, 325-26 (1981). In

addition, to the extent that Mallory’s claims are based on his allegation that either Haney or

Byrne failed to adequately respond to his complaints or grievances, prison officials are not

liable under § 1983 for denying or failing to act on grievances. Grinter v. Knight, 532 F.3d

567, 576 (6th Cir. 2008). See also Nwaebo, 100 F. App’x 367, 369 (6th Cir. 2004) (citing

Shehee, 199 F.3d at 300).




                                               -7-
       Because Mallory fails to allege that either of Haney or Byrne were personally involved

in the alleged violations of Mallory’s constitutional rights, his claims against these defendants

will be dismissed without prejudice.

       In summary, after conducting a preliminary review of Mallory’s Complaint pursuant to

28 U.S.C. §§ 1915(e)(2), 1915A, the Court finds that a response is required from Burton in his

individual capacity only with respect to the following claims: 1) retaliation in violation of the

First Amendment; and 2) Mallory’s Eighth Amendment claim based allegations that, on

February 5, 2020, Burton placed overly-tightened handcuffs on Mallory and refused to allow

Mallory to be treated by a nurse. Mallory’s remaining claims, including his claims made

against the defendants in their official capacities, will be dismissed without prejudice. FCDC

Director Haney and Assistant Director Byrne will be dismissed as defendants to this action.

       Because Mallory is proceeding in forma pauperis, the United States Marshals Service

(“USMS”) will serve the summons and Complaint on Mallory’s behalf. Fed. R. Civ. P.

4(c)(3); 28 U.S.C. § 1915(d).

       Accordingly, IT IS HEREBY ORDERED as follows:

       1.     Mallory’s First Amendment retaliation claim and Eighth Amendment claim

based on the allegations specified above against Defendant Sgt. Burton (3rd Shift) in his

individual capacity REMAIN PENDING and will be served in accordance with the

instructions below.

       2.     The remainder of Mallory’s complaint [Record No. 1], including all claims

made against the defendants in their official capacities, is DISMISSED WITHOUT

PREJUDICE.



                                               -8-
       3.      FCDC Director Steve Haney and FCDC Assistant Director Mike Harold Byrne

are DISMISSED as defendants.

       4.      The Lexington Deputy Clerk shall prepare a “Service Packet” for service upon

Defendant Sgt. Burton (3rd Shift). The Service Packet shall include:

               a. a completed summons form;

               b. the Complaint [Record No. 1];

               c. the Order granting Mallory in forma pauperis status [Record No. 10];

               d. this Order; and

               e. a completed USM Form 285.

       5.      The Lexington Deputy Clerk shall send the Service Packet to the USMS in

Lexington, Kentucky and note the date of delivery in the docket.

       6.      The USMS shall personally serve the Service Packet upon Defendant Sgt.

Burton (3rd Shift) at the Fayette County Detention Center, 600 Old Frankfort Circle,

Lexington, Kentucky 40510.

       7.      Mallory must immediately advise the Clerk’s Office of any change in his current

mailing address. Failure to do so may result in dismissal of this case.

       8.      If Mallory wishes to seek relief from the Court, he must do so by filing a formal

motion sent to the Clerk’s Office. Every motion Mallory files must include a written

certification that he has mailed a copy of it to the defendants or their counsel and state the date

of mailing. The Court will disregard letters sent to the judge’s chambers or motions

lacking a certificate of service.




                                                -9-
Dated: March 18, 2020.




                         -10-
